DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “Prior Art Rejections”, with respect to claims 21 and 27 have been fully considered and are partially persuasive.  The rejection under 35 U.S.C. § 103 of 21-23, 25-29, 31-32, 41, 43-44 and 46-47 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 4/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 21 is/are objected to because of the following informalities:  it is suggested to change “equipment the” in line 8 to “equipment, the”.  Appropriate correction is required.
Claim(s) 22 is/are objected to because of the following informalities:  change “and and” in line 3 to “and”.  Appropriate correction is required.
Claim(s) 25 is/are objected to because of the following informalities:  change “used to” in line 2 to “to be used to”.  Appropriate correction is required.
Claim(s) 27 is/are objected to because of the following informalities:  it is suggested to change “equipment the” in line 11 to “equipment, the” and change “second subframe” in line 18 to “a second subframe”.  Appropriate correction is required.
Claim(s) 31 is/are objected to because of the following informalities:  change “used to” in line 2 to “to be used to”.  Appropriate correction is required.
Claim(s) 41 is/are objected to because of the following informalities:  change “used to” in line 4 to “to be used to”.  Appropriate correction is required.
Claim(s) 43 is/are objected to because of the following informalities:  change “used to” in line 2 to “to be used to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 26, 32 and 44 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding amended claim 26, the specification does not support “mapping, by the user equipment, subsequent uplink control information to subsequent at least two transmission time units”. The closest the Examiner found is in ¶ 135 of the published specification, which recites “The user equipment repeatedly maps the uplink control information to the at least two transmission time units”. Claim 32 recite similar limitations of claim 26 and is thus rejected under similar rationale.
Regarding amended claim 44, the specification does not support “mapping, by the user equipment, subsequent uplink control information to subsequent at least two transmission time units”. The closest the Examiner found is in ¶ 135 of the published specification, which recites “The user equipment repeatedly maps the uplink control information to the at least two transmission time units”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-23, 25-29, 31-32, 41, 43-44 and 46-47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is unclear how the claim recites “frequency resources to be used to transmit the partial uplink control information in the resources allocated for uplink transmission in the first subframe” and then goes on to recite “mapping…the partial uplink control information to the first subframe”. In the Examiner’s view, mapping the partial uplink control information to the first subframe encompasses an embodiment where the partial uplink control information is mapped to any frequency resource of the first subframe outside the “frequency resources to be used to transmit the partial uplink control information in the resources allocated for uplink transmission in the first subframe”. Furthermore, it is unclear how the claim recites “frequency resources to be used to transmit the remaining uplink control information in a second subframe” and then goes on to recite “mapping the remaining uplink control information to the second subframe”. In the Examiner’s view, mapping the remaining uplink control information to the second subframe encompasses an embodiment where the remaining uplink control information is mapped to any frequency resource of the second subframe outside the “frequency resources to be used to transmit the remaining uplink control information in a second subframe”. Claims 22-23, 25-26, 41, 43-44 and 46-47 fails to resolve the deficiency of claim 21 and are thus rejected under similar rationale. Claim 27 recite similar limitations of claim 21 and is thus 
Regarding claim 26, it is unclear how there is “subsequent at least two transmission time units” if there were never any previous transmission time unit(s). Claim 32 recite similar limitations of claim 26 and is thus rejected under similar rationale.
Regarding claim 44, it is unclear how there is “subsequent at least two transmission time units” if there were never any previous transmission time unit(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER P CHAU/Primary Examiner, Art Unit 2476